Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-10 & 13-19 are also objected since they depend on the claims 2 & 12. 
Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 & 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (Pub No. 2019/0316966) and further in view of Lin (Pub No. 2021/0272253). 
Regarding claim 1, Yokoyama discloses an image recognition method, comprising: performing image detection on an image to be recognized to obtain at least one face detection result (Fig. 6: Face detection unit-141 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain face detection result), at least one operational part detection result (Fig. 6: Operational part detection unit-143 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain eye detection result) & (Eye/ any part of the face read as operational part. Instant application para. 20: operational part may be any other part of a person), and at least one trunk detection result (Fig. 6: Trunk detection unit-142 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain trunk detection result), respectively combining each of the at least one trunk detection result with each face detection result, to obtain at least one first result combination (Para. 102: Combine the trunk detection result with each face detection result); respectively combining each trunk detection result with each operational part detection result, to obtain at least one second result combination (Para. 108: Combining each trunk detection result with each operational part detection result- any part of the face); and associating the at least one first result combination (Para. 111: Determination unit-150 perform determination process & Para. 113: Determine based on the face part candidate regions, the face candidate region and the trunk candidate region).  
Yokoyama is silent regarding each face detection result comprising one face bounding box, each operational part detection result comprising one operational part bounding box, 
and each trunk detection result comprising one trunk bounding box.
In a similar field of endeavor, Lin discloses each face detection result comprising one face bounding box (Para. 47 & 64: Face bounding box),  each operational part detection result comprising one operational part bounding box (Para 89: Bounding box-702 comprising an operational part of a person-the hand of the person). (Note: Operational part can be hand, eye or part of the face); and each trunk detection result comprising one trunk bounding box (Para. 83: Body bounding box- trunk bounding box & Detect the full body-Trunk detection).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image detection system of Lin’s disclosure with the image processing system by detecting a person, as taught by Yokoyama. Doing so would have resulted in effectively and successfully detecting a part of the image and properly identify a person from the image.

Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.


Regarding claim 11, Yokoyama discloses an image recognition apparatus, comprising: a memory, configured to store computer-executable instructions (Fig. 2: Processor & Memory); and a processor, configured to execute the stored computer-executable instructions to perform operations of: performing image detection on an image to be recognized to obtain at least one face detection result (Fig. 6: Face detection unit-141 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain face detection result), at least one operational part detection result (Fig. 6: Operational part detection unit-143 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain eye detection result) & (Eye/ any part of the face read as operational part. Instant application para. 20: operational part may be any other part of a person), and at least one trunk detection result (Fig. 6: Trunk detection unit-142 provide the detection result to the determination unit-150 & Para. 85 & 87: Obtain trunk detection result), respectively combining each of the at least one trunk detection result with each face detection result, to obtain at least one first result combination (Para. 102: Combine the trunk detection result with each face detection result); respectively combining each trunk detection result with each operational part detection result, to obtain at least one second result combination (Para. 108: Combining each trunk detection result with each operational part detection result- any part of the face); and associating the at least one first result combination with the at least one second result combination, to obtain an association result (Para. 111: Determination unit-150 perform determination process & Para. 113: Determine based on the face part candidate regions, the face candidate region and the trunk candidate region). 
Yokoyama is silent regarding each face detection result comprising one face bounding box, each operational part detection result comprising one operational part bounding box, 

In a similar field of endeavor, Lin discloses each face detection result comprising one face bounding box (Para. 47 & 64: Face bounding box),  each operational part detection result comprising one operational part bounding box (Para 89: Bounding box-702 comprising an operational part of a person-the hand of the person). (Note: Operational part can be hand, eye or part of the face); and each trunk detection result comprising one trunk bounding box (Para. 83: Body bounding box- trunk bounding box & Detect the full body-Trunk detection).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image detection system of Lin’s disclosure with the image processing system by detecting a person, as taught by Yokoyama. Doing so would have resulted in effectively and successfully detecting a part of the image and properly identify a person from the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD K TALUKDER/Primary Examiner, Art Unit 2648